Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on May 3, 2022 and amendment after final filed May 3, 2022 has been entered.  Claims 1 and 21 were amended, claim 22 was canceled, and claims 1-21 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 9-11 and 16-20 are withdrawn as being drawn to non-elected inventions.  Claims 1-8, 12-15 and 21 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 1-8, 12-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment of claim 8 on May 3, 2022. 

The rejection of claim(s) 1-8 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Lange (ChemBioChem 13:2671-2675, cited in Applicant’s IDS) as evidenced by the “Final Report on the Safety and Assessment of ethyl acetate and butyl acetate” (Journal of the American College of Toxicoloy, Volume 8, Number 4, 1989, Mary Ann Liebert, Inc. Publishers) is withdrawn in view of amendment of the claims filed May 3, 2022.


Maintained/Revised Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12-15 and 21 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/506,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘994 application claims an identical mixture of arthrofactins.
The instant application claims a cosmetic composition comprising a mixture of arthrofactins (see instant claim 1, arthrofactins A, B, C and D, which are shown in instant claims 3-5, 12-14 as Formulas II-V and IA, IIA, IIB and IIC).  The instant application further claims wherein the arthrofactins are from MIS38 bacteria (claim 7) and mostly comprise arthrofactin A (See claims 6 and 15).  Instant claim 8 further claims a cosmetic care composition.  Instant claims 21-22 further claim an additional agent (stabilizer, preservative, filler etc…) and in form of a cream, ointment, milk, lotion, serum, gel, paste or foam (see instant claim 22).
Co-pending ‘994 claims an arthrofactin mixture comprising arthrofactin A (formula I) and arthrofactin B-D (see co-pending claim 1, arthrofactins A, B, C and D, which are shown in co-pending claims 1, 5-7, 14-19 as Formulas II-V and IA, IIA, IIB and IIC).  The arthrofactins of Co-pending ‘994 are identical to the instantly claimed arthrofactins and are anticipatory over instant claims 1-18 and 12-15, 21-22.  The co-pending application further claims wherein the arthrofactins are from MIS38 bacteria (claim 9) and mostly comprise arthrofactin A (See claims 8 and 20).  Co-pending claims 10-12 further claims a dermatological composition (composition for treating acne) which meets the limitations of a cosmetic care composition.  Co-pending claims 13-14 further claim inclusion of a filler and a gelling agent.
  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicants respectfully request that the provisional double patenting rejection be held in abeyance at this time until allowable subject matter is indicated.  Thus, the rejection of Claims 1-8, 12-15 and 21 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/506,994 (reference application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showa (WO9962/482, found in IDS filed 10/26/2021) in view of Lange (ChemBioChem 13:2671-2675, cited in Applicant’s IDS).
Showa teaches a surfactant for use in an external skin care preparation comprising arthrofactin derived from bacteria (see claims 1, 3 and 6, and page 9).    Showa teaches wherein the arthrofactin is in the preparation in a range of 0.1-30WT% (see claim 14).   Showa teaches wherein the formulation is a cosmetic in form of a cream (see page 14, lines 1-3) and including an emulsifier (see claim 13, lines 15-21).
The difference between Showa and the instant claims is that Showa does not teach a mixture of arthrofactins as found in the instant claims 1-8, 12-15 and 21-22.
However, Lange teaches that Pseudomonas sp. MIS38 produces a mixture of arthrofactins (see e.g. Scheme 1). In particular, Lange teaches that the mixture contains predominantly arthrofactin A, but also derivatives arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Figure 4, p.2674 Col.1, and Scheme 1). The arthrofactin A reads upon element (i) of the instant claim, and the derivatives read upon element (ii).. Lange teaches that the arthrofactins are biosurfactants (see e.g. p.2671 Col.1).  With respect to claim 2, the arthrofactin A of Lange (see e.g. compound 2 of Scheme 1) contains a saturated alkyl chain of 7 carbon atoms.  Lange teaches that arthrofactin is capable of lowering the surface tension of water and is considered one of the most effective natural biosurfactants (see page 2671, left column, first paragraph).
With respect to claim 3, as set forth above Lange teaches that MIS38 produces arthrofactin B, arthrofactin C, arthrofactin D matching the structures of formulas (III), (IV), and (V), respectively. 
With respect to claims 4-5, as set forth above the Lange art teaches mixtures of arthrofactin A (IA) with the derivatives encompassed by formulas (IIA), (IIB), and (IIC). 
With respect to claim 6, the HPLC of the arthrofactin mixture indicates that the mixture mostly comprises arthrofactin A (see e.g. Figure 4).  *Please note that the term “mostly” is indicating that the Arthrofactin A has to be in the highest amount as compared to the other derivatives.
With respect to claim 7, as set forth above the Lange art teaches the mixture is made from fermentation of Pseudomonas MIS38.
With respect to claim 12, as set forth above Lange teaches inclusion of formulas (III), (IV), and (V) (arthrofactin b, c and d).
With respect to claims 13-14, as set forth above Lange teaches the structures of arthrofactin A (IA) and (IIA), (IIB), and (IIC) in a single mixture. 
With respect to claim 15, as set forth above the HPLC of Lange shows that the predominant species in the mixture is arthrofactin A.
Therefore, it would have been obvious to try the Arthrofactin mixture of Lange comprising arthrofactin A (IA) and (IIA), (IIB), and (IIC) as the arthrofactin surfactant of Showa given that it is known in the art for that purpose (a biosurfactant).
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try the arthrofactin mixture derived from MIS38 strain with the reasonable expectation that the arthrofactin mixture derived from MIS38 would be successful as the arthrofactin surfactant of Showa.  It would be obvious to try using arthrofactin mixture derived from MIS38 of Lange given that it is known in the art for the purpose of being a surfactant.  Thus, use of the arthrofactin mixture from Lange as a suitable biosurfactant is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
	Regarding the range of arthrofactins found in instant claim 21, Showa teaches wherein the arthrofactin is in the preparation in a range of 0.1-30WT% (see claim 14).  It would have been obvious to optimize the concentrating of the biosurfactant (the arthrofactin mixture of Lange) to achieve optimal therapeutic (surfactant activity) in the cosmetic composition (see MPEP 2144.05).

Response to Applicant’s Arguments
	Applicant argues “The present inventors have surprisingly discovered that the disclosed mixture of arthrofactins produced by Pseudomonas sp MIS38 is a good moisturizing agent, and especially has a beneficial effect in terms of elasticity of the Stratum corneum and/or improves the barrier function”.  Along these lines, the Examiner’s attention is kindly directed to page 2, line 18 to page 3, line 14 of the specification and the Examples at pages 21-25 of the specification.
	Applicant’s arguments have been fully considered but not found persuasive.  The Examiner looked on pages 2 and 21-25 of the specification and found no data showing the unexpected results of enhanced moisturization of the skin.  If Applicants have data showing actual statistically significant enhanced moisturizing of the skin, this data would be helpful in degerming unexpected results.  Furthermore, regarding changes in gene expression level and correlation with enhanced moisturizing of the skin, MPEP states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c)”.  Furthermore, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”  In the instant case, Applicants have failed to show any statistically significant data regarding the composition of the instant claims having the unexpected property of enhancing moisture in the skin or in activity of the cosmetic formulation.  
Applicant argues that “As appreciated by the Examiner, Showa does not disclose or suggest the arthrofactin mixture employed according to the present invention,   Accordingly, the Examiner relied upon Lange for a disclosure of the arthrofactin mixture employed according to the present invention, as recited in claim 1, and concluded that it would have been obvious to try the mixture of arthrofactins described in Lange in a cosmetic composition as described by Shova. This conclusion is not tenable since the cited art does not disclose or suggest that the mixture of arthrofactins employed according to the present invention as an active ingredient per se, as specified in independent claim 1. The cited art only suggests arthrocatin as a biosurfactant. Indeed, only the low-irritant surfactant was described in the cited art, but no beneficial action of the mixture is disclosed or suggested. Moreover, the cited art lacks the necessary direction or incentive to those or ordinary skill in the art to render a rejection under 35 USC 103 sustainable. The cited art fails to provide the degree of predictability of success of achieving the properties attainable by the present invention needed to sustain a rejection under 35 USC 103. See KSR Int 'l Co. v. Tlelex Inc., 127 S.Ct. 1727; 82 USPQ2d 1385 (2007), Diversitech Corp. v. Century Steps, Inc. 7 USPQ2d 1315 (Fed. Or. 1988), a/n re Murier, 187 USPQ 774 (CCPA 1975) nd In re Navlor, 152 USPQ 106 (CCPA 1966).  Furtherrmore, the properties of the subject matter and improvements which are inherent in the claimed subject matter and disclosed in the specification, whether explicitly recited in the claims or not, must be considered when evaluating the question of obviousness under 35 USC 103. See KSR Int'7 Co. v. Teleflex, Inc, supra; In re Sullivan, 498 F. 3d 1345 (Fed. Or. 2007).
Applicant’s arguments have been fully considered but not found persuasive. Showa teaches a surfactant for use in an external skin care preparation comprising arthrofactin derived from bacteria (see claims 1, 3 and 6, and page 9).    Showa teaches wherein the arthrofactin is in the preparation in a range of 0.1-30WT% (see claim 14).   Showa teaches wherein the formulation is a cosmetic in form of a cream (see page 14, lines 1-3) and including an emulsifier (see claim 13, lines 15-21).  The teachings of Showa itself provide a reasonable expectation of success given that it specifically teaches using biosurfactant lipopeptides from bacteria for topical application to the skin.  Furthermore, the arthrofactin is a preferred embodiment (1/4 lipopeptides) and Showa references the arthrofactin which is from the same bacterial species of Lange (MIS38, Morikawa, J. Bacteriol., Vol. 175, No. 20, 6459-6466, 1993, cited in Applicant’s IDS , cited in Showa, page 9, line 7).  Lange teaches that Pseudomonas sp. MIS38 produces a mixture of arthrofactins (see e.g. Scheme 1). In particular, Lange teaches that the mixture contains predominantly arthrofactin A, but also derivatives arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Figure 4, p.2674 Col.1, and Scheme 1). Lange teaches that arthrofactin is capable of lowering the surface tension of water and is considered one of the most effective natural biosurfactants (see page 2671, left column, first paragraph).
The Examiner maintains, it would have been obvious to try the Arthrofactin mixture of Lange comprising arthrofactin A (IA) and (IIA), (IIB), and (IIC) as the arthrofactin surfactant form strain MIS38 of Showa given that it is known in the art for that purpose (a biosurfactant) and Showa specifically teaches using arthrofactin from MIS38 as a biosurfactant.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try the arthrofactin mixture derived from MIS38 strain with the reasonable expectation that the arthrofactin mixture derived from MIS38 would be successful as the arthrofactin surfactant of Showa.  It would be obvious to try using arthrofactin mixture derived from MIS38 of Lange given that it is known in the art for the purpose of being a surfactant.  Thus, use of the arthrofactin mixture from Lange as a suitable biosurfactant is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.  As stated above, there is a reasonable expectation of success given that Showa specifically teaches using biosurfactant lipopeptides from MIS38 bacteria for topical application to the skin and Lange teaches that the arthrofactin mixture from MIS38 has the desired biosurfactant properties.


New Objection
Claim 12 is objected to for the following informality: In line 2, the limitation of “gro up” should be replaced with -group-.



New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is missing an “and” or an “or” in between the (i) and (ii) and thus one cannot determine the metes and bounds of the claim.  It is unclear if the mixture should comprise one or both of (i) and (ii).  If both compounds are required, an “and” should be inserted between (i) and (ii).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654